


110 HRES 1458 IH: Recognizing and honoring Johnny Grant for

U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1458
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2008
			Ms. Watson (for
			 herself, Mr. Manzullo,
			 Mr. Faleomavaega,
			 Ms. Berkley,
			 Mr. Jackson of Illinois,
			 Mr. McNulty,
			 Mrs. Lowey,
			 Mr. Pallone,
			 Ms. Kilpatrick,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Rangel,
			 Ms. Moore of Wisconsin,
			 Mrs. Capps,
			 Mr. Carson,
			 Mr. Cohen,
			 Ms. Solis,
			 Ms. Matsui,
			 Mr. Berry,
			 Mr. Hinchey,
			 Mr. Honda,
			 Ms. Loretta Sanchez of California,
			 Ms. Linda T. Sánchez of California,
			 Ms. DeLauro,
			 Ms. Castor, and
			 Mrs. Napolitano) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing and honoring Johnny Grant for
		  his work as the Honorary Mayor of Hollywood, California for more than a quarter
		  of a century.
	
	
		Whereas Johnny Grant was born in Goldsboro, North
			 Carolina, and resided in Hollywood, California;
		Whereas Johnny Grant served as the chairman of the famed
			 Hollywood Walk of Fame Selection Committee, which is responsible for one of
			 Hollywood’s most important visitor attractions, and the Hollywood Historic
			 Trust, which provided financial support to many historic projects;
		Whereas Johnny Grant’s ebullient style and sense of
			 showmanship was evident as he produced the annual Hollywood Christmas Parade,
			 seen worldwide for more than a quarter of a century;
		Whereas Johnny Grant served as Honorary Mayor of Hollywood
			 and as the community’s Ambassador of Goodwill worldwide, and had 50
			 distinguished years of activity in show business;
		Whereas Johnny Grant was an international emissary and was
			 known throughout the world for his patriotism and enthusiastic promotion of
			 Hollywood as the Film Capital of the World;
		Whereas Johnny Grant was a pioneer in the radio and
			 television industry, hosting one of television’s first game shows, being the
			 top radio personality in Los Angeles for a decade, serving as vice president of
			 public affairs for Golden West Broadcasting, and serving in Gene Autry’s radio
			 and television empire for more than 46 years;
		Whereas Johnny Grant donated his time and talents as a
			 producer and master of ceremonies to more than 3,500 events for charitable
			 organizations such as the USO, Red Cross, Boy Scouts of America, and the
			 Salvation Army, helping them raise tens of millions of dollars for their
			 causes;
		Whereas Johnny Grant led some 60 morale-building trips to
			 bring joy and a touch of home to members of the Armed Forces
			 stationed in Korea, Vietnam, Beirut, Kuwait, Saudi Arabia, Afghanistan,
			 Guantanamo Bay, Cuba, and many other areas;
		Whereas the vision and character that Johnny Grant brought
			 to the entertainment industry and to Hollywood in particular will be sorely
			 missed; and
		Whereas, on January 9, 2008, Johnny Grant passed away and
			 left a void in the Hollywood industry: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes Johnny Grant as a key
			 contributor to the revitalization of the image of Hollywood;
			(2)honors Johnny
			 Grant for his service to the country, tremendous accomplishments, and
			 contributions to the industry and the Nation; and
			(3)recognizes and expresses gratitude to
			 Johnny Grant for the generous donation of his personal and extensive film
			 collection series to the Department of State to be used as part of the
			 Department’s ongoing public diplomacy programs worldwide, the first official
			 contribution to the Public Diplomacy Resource Centers Act of 2008.
			
